DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 10 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The claims are identical and both refer back to claim 1. Claim 20 should be amended to depend from claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kretzer et al. (US Pub 2014/0277163).
With respect to claim 1, Kretzer discloses a spinal implant assembly (See fig 2, 13 and 14 below) comprising: an anchor assembly (fig 13, 460b) adapted to be fixed to one part of a bone; an articulating clamp assembly (Fig 2, 88, fig 13, 448, 491a and 491b) adapted to be attached to a spinous process of the bone; and a translateral support (fig 2, 84, 89 and fig 13, 444a) adapted to be connected between the anchor assembly and the articulating clamp assembly. With respect to claim 2, Kretzer discloses wherein the articulating clamp assembly includes: a clamp rod (fig 23, 448); an articulating jaw (fig 13, 491a and fig 2, 88 articulates relative to 84) coupled to one side of the clamp rod; and an opposing jaw (fig 13, 491b) coupled to the other side of the clamp rod. With respect to claim 3, Kretzer discloses wherein the articulating jaw articulates about an axis transverse to a longitudinal axis of the clamp rod (Fig 14 pivots about the polyaxial ball 84). With respect to claim 4, Kretzer discloses wherein the articulating clamp assembly includes a collar (fig 2, 88) having a curved inner surface (for 56) to define a conduit for receiving an enlarged portion (Fig 2, 65) of the translateral support. With respect to claim 5, Kretzer discloses wherein the curved inner surface includes at least a partially spherical surface (matches the shaped of enlarged portion 65) to pivotally receive the enlarged portion of the translational support. With respect to claim 6, Kretzer discloses wherein the translational support includes a rod (fig 2, 93) having an enlarged spherical portion (fig 2, 56) adapted to be pivotally received in the articulating clamp assembly. With respect to claim 7, Kretzer discloses wherein the opposing jaw is slidably disposed on the clamp rod (fig 13 slides to clamp the process). With respect to claim 9, Kretzer discloses wherein the anchor assembly includes a bone screw assembly (see fig 14 below) having a tulip (see fig 14 below) and a pedicle screw (see fig 14 below) for inserting into a pedicle of the bone through the tulip.
With respect to claim 11, Kretzer discloses a spinal implant assembly for bridging bone parts comprising: an anchor assembly (fig 13, 460b) adapted to be fixed to one part of a bone; an articulating clamp assembly (See figs 2 and 13 below) including an articulating jaw (fig 13, 491a, fig 2, 88 articulates about 65) and an opposing jaw (fig 13, 491b) spaced from the articulating jaw, the articulating jaw and the opposing jaw adapted to be attached to a spinous process of the bone (fig 13); and a translateral rod (fig 13, 441a and fig 2, 89 and 84) adapted to be connected between the anchor assembly and the articulating clamp assembly. With respect to claim 12, Kretzer discloses wherein the articulating clamp assembly includes a clamp rod (fig 13, 448) to which the articulating jaw and the opposing jaw are attached. With respect to claim 13, Kretzer discloses wherein the articulating jaw articulates about an axis transverse to a longitudinal axis of the clamp rod (fig 14). With respect to claim 14, Kretzer discloses wherein the articulating clamp assembly includes a collar (fig 2, 88) having a curved inner surface (for 56) to define a conduit for receiving an enlarged portion (Fig 2, 65) of the translateral support. With respect to claim 15, Kretzer discloses wherein the curved inner surface includes at least a partially spherical surface (matches the shaped of enlarged portion 65) to pivotally receive the enlarged portion of the translational support. With respect to claim 16, Kretzer discloses wherein the translational support includes a rod (fig 2, 93) having an enlarged spherical portion (fig 2, 56) adapted to be pivotally received in the articulating clamp assembly. With respect to claim 17, Kretzer discloses wherein the opposing jaw is slidably disposed on the clamp rod (fig 13 slides to clamp the process). With respect to claim 19, Kretzer discloses wherein the anchor assembly includes a bone screw assembly (see fig 14 below) having a tulip (see fig 14 below) and a pedicle screw (see fig 14 below) for inserting into a pedicle of the bone through the tulip.

    PNG
    media_image1.png
    674
    660
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzer et al. (US Pub 2014/0277163) in view of Ingalhalikar et al. (US Pub 2012/0221050).
With respect to claims 8 and 18, Kretzer discloses the claimed invention except for wherein: the clamp rod includes a ratcheting surface and a sliding surface circumferentially disposed from the ratcheting surface; and the opposing jaw includes ratcheting protuberances such that in a locked state, the ratcheting protuberances engage the ratcheting surface of the clamp rod to prevent a sliding movement of the opposing jaw relative to the clamp rod, and in an unlocked state, the ratcheting protuberances face the sliding surface to allow the opposing jaw to slide relative to the clamp rod.
Ingalhalikar discloses wherein: a clamp rod (fig 2, 30) includes a ratcheting surface (fig 2, 60) and a sliding surface (surfaces without the ratchet) circumferentially disposed from the ratcheting surface; and the opposing jaw includes ratcheting protuberances (fig 7, 125) such that in a locked state (paragraph 61, pin 50 inserted into the clamp locks the position), the ratcheting protuberances engage the ratcheting surface of the clamp rod to prevent a sliding movement of the opposing jaw relative to the clamp rod, and in an unlocked state (paragraph 61, sliding in one direction), the ratcheting protuberances face the sliding surface to allow the opposing jaw to slide relative to the clamp rod to prevent removal of the jaw from the processes and clamp without needing additional devices (paragraph 63).

    PNG
    media_image2.png
    588
    431
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kretzer to include wherein: the clamp rod includes a ratcheting surface and a sliding surface circumferentially disposed from the ratcheting surface; and the opposing jaw includes ratcheting protuberances such that in a locked state, the ratcheting protuberances engage the ratcheting surface of the clamp rod to prevent a sliding movement of the opposing jaw relative to the clamp rod, and in an unlocked state, the ratcheting protuberances face the sliding surface to allow the opposing jaw to slide relative to the clamp rod in view of Ingalhalikar in order to prevent removal of the jaw from the processes and clamp without needing additional devices.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzer et al. (US Pub 2014/0277163) in view of Gu et al. (US Patent 6,280,443).
With respect to claims 10 and 20, Kretzer discloses the claimed invention with the anchor assembly having a tulip and pedicle screw (see fig 14 above) to fix the rod to the bone (paragraph 3) but does not disclose the anchor assembly includes a plate assembly having a plate and a collar extending from the plate, the plate having a hole for receiving a bone screw.
Gu discloses an anchor assembly (fig 1, 30, 40) including a plate assembly (fig 1, 30) having a plate (fig 1, 33) and a collar (fig 1, 31) extending from the plate, the plate having a hole (Fig 1, 34) for receiving a bone screw (fig 1, 10) to fix the rod to the bone (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the tulip and pedicle screw of Kretzer with the anchor assembly includes a plate assembly having a plate and a collar extending from the plate, the plate having a hole for receiving a bone screw in view Gu because the tulip and pedicle screw and the anchor assembly includes a plate assembly having a plate and a collar extending from the plate, the plate having a hole for receiving a bone screw are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of fixing the rod to the bone.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150182263 A1 discloses a spinal assembly with an anchor assembly and clamp
US 20130060284 A1 discloses a spinal assembly with an anchor assembly and clamp
US 20160022324 A1 discloses a clamp with a ratchet
US 20100087869 A1 discloses a spinal assembly with an anchor assembly and clamp
US 20140316467 A1 discloses a spinal assembly with an anchor assembly and clamp
US 20130178903 A1 discloses a clamp
US 20210052306 A1 discloses a spinal assembly with an anchor assembly and clamp
US 20030187435 A1 discloses a spinal assembly with an anchor assembly and clamp
US 20170231661 A1 discloses a spinal assembly with an anchor assembly and clamp
US 20210267655 A1 discloses a clamp
US 8430916 B1 discloses an articulating clamp means
US 6080156 A discloses a bone anchor assembly with a plate and collar
US 6387097 B1 discloses a clamp and support
US 8241330 B2 discloses a clamp rod with ratchets
US 7166108 B2 discloses a bone anchor assembly with a plate and collar
US 9517089 B1 discloses a bone anchor assembly with a plate and collar
CN 202096282 U disclose a spinal implant with an articulating clamp assembly and translateral support
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773